Citation Nr: 1000538	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-26 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty for more than 23 
years prior to his retirement in June 1981.  The Veteran died 
in October 2001.  The appellant, who is also a veteran, was 
his wife.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO found that 
the claim for service connection for the cause of death 
remained denied because the evidence submitted was not new 
and material; the RO did not reopen the claim.  

In September 2009, the appellant testified before the 
undersigned.  A transcript of the hearing has been associated 
with the file.  


FINDINGS OF FACT

1. An April 2006 RO rating decision denied a claim for 
service connection for the cause of the Veteran's death, the 
appellant did not file a notice of disagreement, and the 
decision became final.  

2. Evidence received since the April 2006 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for the cause of the Veteran's 
death and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1. The April 2006 RO rating that denied a service connection 
claim for cause of the Veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).  

2. New and material evidence has not been received to reopen 
a claim for service connection for cause of the Veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In September 2007, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the appellant Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  The AOJ notified the appellant of 
information and evidence necessary to substantiate her claim 
for service connection.  She was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that she was expected to provide.  

The appellant was not informed of the process by which 
effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As discussed below, the 
Board finds that the evidence of record does not support a 
reopening of the claim for cause of the Veteran's death.  No 
effective date will be assigned.  The Board finds that there 
can be no possibility of any prejudice to the appellant in 
proceeding with the issuance of a final decision of the claim 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In the September 2007 letter, the AOJ notified the appellant 
of information and evidence necessary to substantiate her new 
and material evidence claim.  In Kent v. Nicholson, 20 Vet. 
App 1 (2006), the United States Court of Appeals for Veterans 
Claims (Court) noted that the appellant must be apprised as 
to the requirements both as to the underlying service 
connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the appellant as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

These requirements were fulfilled in the September 2007 
letter when the appellant was informed of the definitions of 
new and material evidence and informed the reasons that her 
claim was denied before: there was no nexus between the 
causes of death listed on the death certificate and the 
Veteran's military service.  "The available evidence did not 
show that the veteran had a service-connected malignant 
cancer before his death nor was there evidence showing his 
service-connected multiple lipomas caused [or] substantially 
contributed to the veteran's death."  The appellant was 
instructed that submitted evidence should relate to these 
facts.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other 
grounds sub nom. Hupp v. Shinseki, No. 2008-7059 (Fed. Cir. 
May 19, 2009).  The notice should include: (1) A statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App at 
352-353.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Id at 353.  Where a claimant submits a detailed 
application for benefits, VA must provide a detailed 
response.  Id.  

Here, as mentioned, the appellant was sent a letter in 
September 2007 for the purpose of providing notice in 
reopening her DIC claim.  The appellant was informed that the 
Veteran was service-connected for multiple lipomas (nodules) 
on his trunk and left forearm.  She was given specific 
explanations (as noted above) of how to substantiate her 
claim for the Veteran's cause of death for either a 
service-connected or nonservice-connected disability.  She 
was also given an explanation of how to substantiate her 
claim to reopen.  The Board finds that the duty to notify has 
been met.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment and VA records have 
been associated with the file.  In an October 2007 statement, 
the appellant said she found out the Veteran was hospitalized 
in Ft. Worth and Dallas sometime in 1974 as well as rushed to 
Skyline Hospital in Nashville in 1984.  A negative response 
was received from Skyline Medical Center in January 2008.  At 
the September 2009 Board hearing, the appellant said she 
contacted several hospitals and no records were available.  
(Transcript, p 10.)  The record was held open for 60 days so 
the appellant could submit additional records.  (Transcript, 
p 3.)  No records were submitted.  The Board finds that the 
duties to notify and assist have been met.  

II. Legal Criteria 

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

III. Analysis

A May 2001 RO rating shows that the Veteran was 
service-connected for multiple lipomas (nodules) on his trunk 
and left forearm at 0 percent disabling (effective October 7, 
1997).  The Veteran died on October [redacted], 2001.  The appellant 
filed a claim for service connection for the Veteran's cause 
of death in August 2005.  The RO denied this claim in April 
2006 and the appellant was notified the same month.  The 
appellant did not file a notice of disagreement and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  The appellant 
filed a request for reconsideration in July (received in 
August) 2007 and the RO interpreted this as a request to 
reopen the claim.  The RO did not reopen the appellant's 
claim in its February 2008 decision.  

Prior to the April 2006 decision, the claims file consisted 
of service treatment records, statements from the Veteran, VA 
medical records, VA examinations, a letter and opinion from a 
private doctor and a death certificate.  A December 1964 
dermatology consultation shows the Veteran complained of 
having lumps beneath the skin of the abdomen and back for at 
least 2 years.  They had recently begun to be painful and 
uncomfortable.  The Veteran reported the lumps arose rather 
suddenly, grew to a certain size and then remained the same 
size.  He commented that the lumps were more apparent when 
things at office or home are going badly.  Examination 
revealed firm, tender, nodules subcutaneous on the trunk.  
The diagnosis was lipoma and leiyomyoma (A lipoma is a benign 
tumor usually composed of mature fat cells.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1078 (31st ed.2007)).  

An October 1975 tissue examination and pathology report 
showed there was a small spot on the Veteran's right leg for 
at least 2 months.  The operative findings were "mole and 
cyst."  The diagnosis was dermatofibroma, completely 
excised.  

In August 1978, a service treatment record showed the Veteran 
was informed he had passed beta thalassemia minor to his 
children.  In an August 1979 report of medical history he 
reported small cysts or lumps all over.  In August 1980 he 
reported the removal of a cyst from his right wrist.  At his 
June 1981 separation examination, the Veteran reported a 
ganglion cyst of the right wrist (not considered disabling), 
complained of low back pain, and stated: "I have fatty 
tissue growth all over my body."  

In an October 1997 claim for "lymph nodes," the Veteran 
indicated that in the late 1960s to early 1970s he was having 
trouble with his lymph nodes.  On October 2, 1997, a VA 
hematology consult showed a right inguinal lymph node 
consultation was requested for a biopsy as soon as possible.  
"Other work ups suggestive of possible early stage and 
curable if done quickly."  A VA general surgery note showed 
a groin leukocyte adhesion deficiency unresponsive to 
antibiotics and present for three weeks.  Fine needle 
aspiration was "suspicious for malignancy."  Thalassemia 
trait was noted as was status post lipoma excision.  He was 
to get another biopsy.  

A right inguinal lymph node biopsy from the same month showed 
there was no evidence of a lymphocele.  Pathology indicated 
reactive lymphadenitis consistent with lymphogranuloma 
venerum versus cat scratch disease.  In November 1997, the 
Veteran was found to have neutropenia.  A bone marrow biopsy 
showed no leukemia no clonal population and "rare ring 
sideroblast."  

On a January 1998 authorization and consent form, the Veteran 
stated that since October 1997, he was receiving outpatient 
treatment at the VA hospital in Nashville where a Dr. Dang in 
hematology was treating him.  The treatment was a 
continuation or follow up to surgery the Veteran had to 
remove a node.  A June 1998 VA hematology record shows the 
Veteran was on Cardura (a prostate drug), which was known to 
cause neutropenia.  

In a September 1998 (in-patient) VA history and physical, the 
Veteran presented with a fever of 102.  He also had headache 
and low back pain.  He reported that in 1994, he was in an 
airport and passed out.  He was taken to a naval hospital and 
found to be neutropenic.  No causes were found, but not much 
workup was done.  In October 1997, he had an enlarged lymph 
node in the right groin.  He had a bone marrow biopsy which 
revealed moderately hypercellular marrow with increased 
immature myeloids and rare ringed sideroblasts.  The physical 
states:  

Thus, all of the patient's work up for 
neutropenia has not been diagnostic.  Also of 
note is that the patient had been in a double-
blind study for about a year, investigating 
Proscar and Cardura in relation to prostate 
cancer, per patient.  Hematology believed that 
Cardura, which is known to cause neutropenia, was 
the source of the patient's low white blood cell 
count, but the patient stopped the study in July 
of 1998 and has had no increase in his white 
blood cell count since.  Also, the patient 
reports having low blood cell count since 1994, 
before he was in the study.  

Alpha-thalassemia trait was diagnosed in 1974 and is 
responsible for his microcytic anemia.  Physical examination 
revealed bilateral inguinal lymphadenopathy, which the 
Veteran said was new.  Neutropenia was felt to be of an 
unclear etiology.  A September 1998 VA hematology showed a 
diagnosis of refractory anemia, erythroblastic.  

In a November 1998 statement (then a notice of disagreement), 
the Veteran thought that the initial diagnosis by military 
physicians in service was inconclusive; the nodules were 
neutropenia.  He thought nodes removed from groin could be 
the same node type removed in October 1997.  He stated that a 
September 1998 study seemed to show that his bone marrow had 
progressed to a pre-leukemia condition.  He stated he was 
exposed to various sprays in Vietnam.  In an April 2000 
statement he reported that he was a patient at Nashville VA 
medical center for leukemia.  

A March 2000 VA medical record showed the Veteran was 
admitted to the hospital for myelodysplasia syndrome/acute 
leukemia.  The history of his illness was summarized.  He was 
admitted again in April 2000 for acute myeloid leukemia and 
right groin swelling.  A May 2000 hematologic examination 
showed the Veteran's myelodysplastic syndrome evolved into 
acute myelogenous leukemia.  He underwent induction 
chemotherapy in April 2000 that was complicated by prolonged 
neutropenia, neutropenic enterocolitis and candida septicemia 
that required an intensive care unit stay for a long time.  
His counts recovered and he was discharge.  A post-induction 
chemotherapy showed him to be in remission.  
By the end of May, the Veteran was readmitted to hospital for 
an infectious disease of unknown etiology.  

A December 2000 VA examination for a hemic disorder showed a 
history of acute myelogenous leukemia.  The Veteran was in 
remission for the last 6 months after induction and 
consolidation chemotherapy.  He was doing well and stated 
there were multiple small subcutaneous densities which 
essentially resolved after chemotherapy.  The examiner 
commented that this statement from the Veteran suggested that 
the densities were not lipomas, but rather leukemic nodules.  
No subcutaneous nodules were found in the abdomen, no 
significant lymphadenopathy was noted.  Mild pancytopenia 
consistent with mild myelodysplasia was noted.  
The assessment was acute myelocytic leukemia, currently in 
remission, status post recent chemotherapy.  The same 
examiner saw the Veteran again for a March 2001 VA scar 
examination.  The Veteran again asserted that subcutaneous 
nodules improved following chemotherapy.  And the examiner 
again stated that if this is correct, then there was a likely 
a leukemic nature to the nodules.  A small swelling was noted 
on left side of abdominal wall.  The assessment was acute 
myelocytic leukemia, currently in remission and likely lipoma 
of the abdominal wall without significant disability.  

In April 2001, the Veteran's treating VA doctor, Dr. Koury 
submitted a letter.  He stated that evidence between toxic 
chemical and drug exposures to myelodysplastic syndrome and 
subsequent acute non-lymphocytic leukemia is very strong.  
Exposure to toxic chemicals was recognized as a factor that 
contributes to the development to the diseases.  

The October 2001 death certificate listed the immediate cause 
of death as streptococcal pneumonia with sepsis.  This was 
due to (or as a consequence of) the following (listed in 
order): agranulocytosis; status post chemotherapy; and acute 
myelogenous leukemia.  

After the April 2006 decision, the evidence added to the 
claims folder consisted of a September 2008 letter from Dr. 
Koury and the September 2009 hearing transcript.  Dr. Koury 
explained in the letter that the infection that caused the 
death of the Veteran was directly related to the leukemia.  
At the hearing, the appellant's representative referred to 
Dr. Koury's April 2001 letter (which came before the April 
2006 RO denial) as evidence which could show that the 
Veteran's myelodysplastic syndrome and subsequent acute non-
lymphocytic leukemia were related to Agent Orange.  
(Transcript, p 6.)  

The Board finds that new and material evidence has not been 
received because while the evidence (the appellant's 
testimony at the September 2009 Board hearing and Dr. Koury's 
September 2008 letter) is new, it does not relate to an 
unestablished fact necessary to substantiate the claim.  The 
appellant's assertions are similar to what she advocated 
before the April 2006 decision and Dr. Koury's September 2008 
letter does not add any new evidence to the claim.  

It was already established by the October 2001 death 
certificate that the Veteran died from an infection which he 
would not have been susceptible to if he had not had acute 
myelogenous leukemia.  The September 2008 letter is new but 
not material to any matter currently in controversy.  What is 
not established is that the leukemia is related to the 
Veteran's active duty, including any herbicide exposure 
therein.  Dr. Koury's September 2008 letter does not address 
a link between the Veteran's acute myelogenous leukemia to 
his service or to his service-connected multiple lipomas 
(nodules) on his trunk and left forearm.  Such evidence would 
be material evidence that would require a reopening of the 
claim.  Without new and material evidence, the claim is not 
reopened.  Manio, 1 Vet. App. 140.  

The preponderance of the evidence is against reopening the 
claim for service connection for the cause of the Veteran's 
death.  The benefit-of-the-doubt rule does not apply, and the 
benefit sought on appeal must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

New and material evidence has not been received to reopen a 
previously denied claim for service connection for the cause 
of the Veteran's death.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


